—Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered January 24, 1991, convicting defendant, upon a jury verdict, of robbery in the first degree and robbery in the second degree, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
Defendant failed to preserve for appellate review his contention that the jury charge was unbalanced (see, People v Nuccie, 57 NY2d 818), and we decline to review in the interest of justice. Were we to review, we would find the contention to be without merit.
The trial court charged the jury on the accomplice plea agreement (see, People v Jackson, 74 NY2d 787, 790), and while the court should have charged the jury on the accomplice’s false testimony at her plea allocution (cf., People v Dellarocco, 115 AD2d 904, 905), the jury charge as a whole conveyed to the jury that they should consider the witness’ inconsistent testimony in evaluating the witness’ credibility (see, People v Coleman, 70 NY2d 817). Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Asch, JJ.